DETAILED ACTION

	The Non-Final office action submitted on October 26, 2021 has been withdrawn

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends upon itself.  It is suggested to change the claim to read “The apparatus of claim 11...”  Appropriate correction is required.

Claims 20-21 are objected to because of the following informalities:  Claim 20 states “…configured to provide feedback to a user in response to a change in a function…from a first mode to a second mode, the first mode being different from the first mode…” The claim language should be changed to “…the second mode being different from the first mode…”  Appropriate correction is required.



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 13 & 16-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly  anticipated by Lutzow et al. (WO2016201544) (“Lutzow”).
Regarding claim 1, Lutzow teaches, as shown for example in FIGs 1A-8, a hand controller apparatus for controlling one or more tools in a robotic surgery system, the apparatus comprising  a body (abstract; hand grip apparatus 100, 102, FIGs 1A, 1B, page 7, lines 20-28) including a proximal portion (104, p.7, lines.24-25) and a distal portion extending to a distally located interface end (FIGs. 1A, 1B, 2, 106; p.7, line 30 – p.8, line 2) configured to be   coupled to an input apparatus (200, FIG.2; p.7, line 30 – p.8, line 2) configured to control a surgical tool (p.8, line 1), the proximal portion extending at an angle relative to the distal portion (FIGs. 5 and 6; page 13, lines 1-4, 304), the proximal portion configured to support at least a portion of a palm of a user’s hand thereon (page 13, lines 3-4); a lever (FIGs 4A, 4B; 108, 114; page 12, lines 8-9), the proximal portion having a contoured surface configured to support at least a portion of the palm of the user’s hand [e.g., via the disclosed palm being able to generally rest on an upper surface at the proximal end, (pp. 10, ln 19-21) & (Fig 3B)]; a lever  pivotally coupled to a lateral side of the distal portion of the body (FIG.4B; 110, 116; page 12, line 17) and extending along the body and away from a proximal end of the distal portion (FIG.4B, lever extending from proximal pivot 110 along the body toward the distal portion 106; page 11, lines 18-23), the control lever being laterally moveable relative to the lateral side of the body (FIG.4B, page 12, lines 8-10, “Referring to Figure 4B, outward lateral movement of either or both of the first and second control levers 108 and 114”), the lever having a planar outer surface configured to support at least a portion of a finger of the user’s hand thereon (FIG 1A; 134; page 8, lines 22-24, “[t]he loop portion 132 is configured to retain the operator’s finger while the open portion 134 allows the operator’s finger to be easily removed from the finger grip end”); and




2. The apparatus of claim 1, wherein the lever is pivotally coupled to the distal portion via a pivot joint (e.g., via the disclosed linkage 260) proximate the proximal end of the distal portion of the body [e.g., (pp. 12, ln 8-29) & (Fig 4B)].

3. The apparatus of claim 1, wherein the control lever includes a tail region adjacent to the proximal end of the distal portion (e.g., proximate to the pivot joints 110/116 of the lever 108), wherein the tail region includes an inner surface facing the body and an outer surface opposing the inner surface, wherein at least part of the outer surface of the tail region is outwardly curved, and wherein the at least part of the outer surface of the tail region includes a substantially convex shape (e.g., see Fig 1A).

5. The apparatus of claim 1, wherein the contoured surface is a convex surface (e.g., see Fig 1A).

13. A hand controller apparatus (e.g., element 100) for controlling one or more tools in a robotic surgery system, the apparatus comprising: a body including a proximal portion and a distal portion extending to a distally located interface end configured to be coupled to an input apparatus configured to control a surgical tool, the distal portion having a medial side that extends toward the distally located interface and is defined by a plane, the distal portion also having a lateral side that has a recess along at least a portion of the length of the distal portion, the proximal portion extending at an obtuse angle relative to the distal portion, the proximal portion configured to support at least a portion of a palm of a user’s hand thereon 

16. The apparatus of claim 13, wherein the lever is pivotally coupled to the distal portion via a pivot joint proximate the proximal end of the distal portion [e.g., (pp. 12, ln 8-29) & (Fig 4B)].

17. The apparatus of claim 13, wherein the control lever includes a tail region adjacent to the proximal end of the distal portion (e.g., proximate to the pivot joints 110/116 of the lever 108), wherein the tail region includes an inner surface facing the body and an outer surface opposing the inner surface, wherein at least part of the outer surface of the tail region is outwardly curved, and wherein the at least part of the outer surface of the tail region includes a substantially convex shape (e.g., see Fig 1A).



19. The apparatus of claim 18, wherein the contoured surface is a convex surface (e.g., see Fig 1A).

20. The apparatus of claim 13, further comprising a feedback device supported by the body and configured to provide feedback to a user in response to a change in a function of the hand controller apparatus from a first mode to a second mode, the first mode being different from the first mode, wherein the function comprises at least one: controlling a camera that images a surgical site, instrument clutching to reposition the hand controller apparatus, a pre-set surgery routine, or an operation to control the surgical tool, and wherein the change from the first mode to the second mode is configured to occur within the same function [e.g., via the disclosed input control, 122, configured to be used to control operations of an illuminator and/or a camera, (pp 11, ln 1-14).

21. The apparatus of claim 20, wherein the feedback device is configured to provide a haptic feedback, a tactile feedback, a force feedback, a visual feedback or an audio feedback in response to the change in the function (e.g., pp. 8, lines 1-9),

22. The apparatus of claim 13, wherein the input control interface is formed on a surface of the body and configured to sense the input from the one or more fingers of the user’s hand (e.g., via the disclosed actuator surface 126), a processor configured to control a function of the one or more tools in response to the sensed input [e.g., (FIG 1B; 122) (page  10, lines 1-5)].

23. The apparatus of claim 22, wherein the input control interface comprises a trackpad or a capacitive touch surface configured to sense at least one of: swiping from a first side of the trackpad to a second side 

24. The apparatus of claim 13, further comprising a lateral movement detector (e.g., via the disclosed sensor 280) configured to magnetically or inductively detect a lateral movement of the control lever, wherein detection of the lateral movement causes the input apparatus to control movement of the surgical tool based on the detected lateral movement of the control lever [(e.g., pp 10, lines 19-30), (pp. 12, lines 8-15) & (Fig 4B)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    Claims 6 & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutzow et al. (WO 2016201544) in view of one having ordinary skill in the art.
Lutzow et al. discloses the claimed invention having a hand controller apparatus for controlling one or more tools in a robotic surgery system comprising an input control interface (e.g., via the disclosed input control 122) except wherein said interface is generally rectangular.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the input control from an oval-like structure to a rectangle since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimal design, i.e. shape, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Lutzow teaches, as shown for example in FIGs 1A-8, a hand controller apparatus for controlling one or more tools in a robotic surgery system, the apparatus comprising 



8. The apparatus of claim 6, wherein the distal portion has at least one side surface that extends toward the distally located interface and is defined by a plane [e.g., (pp. 12, ln 8-29) & (Fig 4B)].


9. The apparatus of claim 6, wherein the lever is pivotally coupled to the distal portion via a pivot joint proximate the proximal end of the body [e.g., (pp. 12, ln 8-29) & (Fig 4B)].

10. The apparatus of claim 6, wherein the control lever includes a tail region adjacent to the proximal end of the distal portion (e.g., proximate to the pivot joints 110/116 of the lever 108), wherein the tail region includes an inner surface facing the body and an outer surface opposing the inner surface, wherein at least part of the outer surface of the tail region is outwardly curved, and wherein the at least part of the outer surface of the tail region includes a substantially convex shape (e.g., see Fig 1A).

11. The apparatus of claim 6, wherein the proximal portion has a contoured surface configured to support at least a portion of the palm of the user’s hand [e.g., via the disclosed palm being able to generally rest on an upper surface at the proximal end, (pp. 10, ln 19-21) & (Fig 3B)].

12. The apparatus of claim 12, wherein the contoured surface is a convex surface (e.g., see Fig 1A).

Lutzow et al. discloses the claimed invention having a hand controller apparatus for controlling one or more tools in a robotic surgery system comprising an input control interface (e.g., via the disclosed input control 122) except wherein said interface is generally rectangular.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the input control from an oval-like structure to a rectangle since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimal design, i.e. shape, involves only routine skill in the art.  In re Aller, 105 USPQ 233.


3.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutzow et al. (WO 2016201544) in view of one having ordinary skill in the art.
Lutzow et al. discloses the claimed invention having a hand controller apparatus for controlling one or more tools in a robotic surgery system comprising an input control interface (e.g., via the disclosed input control 122) except wherein said interface is generally rectangular.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the input control from an oval-like structure to a rectangle since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimal design, i.e. shape, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (as cited) fails to disclose, suggest and/or teach the claimed invention having a lateral movement detector comprising a magnetic angular sensor configured to detect an angle formed between the lever and the side of the body or an inductive sensor configured to detect a non-linear movement of a metallic portion formed with said lever.




Response to Arguments
1.    Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-13 & 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.    Applicant’s arguments, filed 12/20/2021, with respect to the objections to the specification have been fully considered and are persuasive and have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792